Case 2:20-cv-03706-JS-ST Document 11-6 Filed 01/15/21 Page 1 of 2 PageID #: 105




                                             ttgtt
                         Ell   HlBlr
         Case 2:20-cv-03706-JS-ST Document 11-6 Filed 01/15/21 Page 2 of 2 PageID #: 106
 11t30t2020
                                                                                Angel Brinks Fashion's Story | Facebook




                        Angel Brinks ,Fashion's Story
                             ANGEL BRIN(S TASHION              .   SUNDAY, rEBRI'ARY 25,2018   .




                        Angel Brinks l:tashion fcatures sexy, one-of-a-kind leggings, bodysuits, dresses, lingerie,
                        rompers, deni m and jackets for the edgy fashionista. The head-turning clothing brancl
                        ernbodies glarnour, sex appeal, c,lnfiden(:e ancl the performing arts to present line
                                                                                                        a
                        encouraging customers to embrace their inner star-quality. Created in zoro, by fashion
                        designer Ange 'l Brinks, the line's head-tr.rr:ning pieces have been showcased nationwide
                                                                                                               at
                        award shows, red catpet appearances anri in magazine spreacl's on today's hottest per{ormers
                        and'lV        actres:;es.


                        Using flirty fal:rrics and an array of unique embellishments including sheer peek-a-boo
                        cutouts, sequins, glitter, spandex, shoulder pads and more, celebrity fans ofthe brand
                        includc Ashanti, Lil' I(m, Mya, K. Michelle and Trina, as well as famed TV realitv stars such
                        as Draya Mich,:le, Blac Chyna, Coco and Erica Mena.



                        The collection features both exclusive signature items, created in sraall quantities to ensure
                        exclusivity, crr:ated with originality by Angel Brinks, as well as trendy hot-selling boutique
                        items.


                       Angel Brinks ltashion has been featured in the highly-acclaimed Nerv York Fashion Week
                       (zotz) and Facet Studio's Fashion Show (.zor3 and zo14), as well as in local fashion shows
                       from coast-to-(:oast.


                       A native of Holll"wood, Calif., Angcl Brinks also knovm as the Queen of Leggings and Couture
                       Body Suits, corrtinues to motivater her customers to embrace their body and explore their
                       inner celebritl' bombshell.




https://www.facebook. com/notes   I   1   31 8447 5949324291
                                                                                                                          1,1
